The Union County Ethics Committee having filed a presentment charging Donald I. Bierman with unprofessional conduct, and good cause appearing;
It is Ordered that Donald I. Bierman of Berkeley Heights, New Jersey, be suspended forthwith until further order of the Court, and that he be enjoined from the practice of law during such suspension; and
It is Ordered that Donald I. Bierman show cause before this Court on Wednesday, October 25, 1972, at 10 a.m., at the State House Annex, Trenton, why he should not be disbarred or otherwise disciplined;
And it is further Ordered that Joseph Gr. Barbieri, Esquire, or his designee, present the matter to the Court;
And it is further Ordered that a true copy of this order to show cause, together with a copy of the presentment, be served upon the respondent within 3 days from the date hereof.